Kane, J.
Proceeding initiated in this court pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated December 18, 1984, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on age.
The determination should be confirmed. Petitioner’s allegations of discrimination are unsubstantiated and there was proof in the record that petitioner’s layoff was caused by economic problems encountered by her employer (see, Matter of Waddington v General Elec. Co., 103 AD2d 955). Finally, we find the claim that the investigation by the State Division of Human Rights was inadequate lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.